Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Zentz on 07/29/2022.
	The claims have been amended as follows:
1. (Currently Amended) A method comprising:
 pretreating wastewater containing organic matter, the pretreating including adding one or more pretreatment chemicals to the wastewater to form a pretreated wastewater mixture, wherein the one or more pretreatment chemicals are selected from the group consisting of: [[a]] at least one metal-based coagulant, [[a]] at least one pH adjuster, at least one oxidant, and combinations thereof; 
supplying the pretreated wastewater mixture into a foam fractionation system, whereby the pretreated wastewater mixture is separated into a foamate and an effluent within the foam fractionation system, wherein the foamate comprises foams on which at least a portion of the organic matter is adsorbed; and
discharging the foamate and dewatering the foamate, the dewatering the foamate including separating water from the foamate by gravity separation in a sludge  tank,
wherein the dewatering the foamate further includes, before separating water from the foamate, adjusting a pH of the foamate and adding chitosan to the foamate.

2. (Currently Amended) The method of claim 1 wherein the pretreating comprises
adding pretreating chemicals comprising at least one metal-based coagulant, at least one pH adjuster, and at least one oxidant.

3. (Currently amended) The method of claim 1 wherein the at least one metal-based coagulant comprises ferric sulfate; the at least one pH adjuster comprises sodium bicarbonate, sodium hydroxide, or sulfuric acid; and the at least one oxidant comprises hydrogen peroxide, peracetic acid or a combination thereof.

4. (Currently Amended) The method of claim 2 wherein the pretreating the
wastewater further includes adding the at least one metal-based coagulant first, adding the at least one oxidant second, and adding the at least one pH adjuster third to form the pretreated wastewater mixture.

5. (Currently Amended) The method of claim 1 wherein the pretreating the wastewater includes adding at least one pH adjuster for adjusting a pH of the pretreated wastewater mixture to a level at or below an isoelectric point of the wastewater.

6. (Currently Amended) The method of claim 1 wherein the one or more pretreatment chemicals comprise one or more of a pH adjuster comprising sulfuric acid and/or sodium bicarbonate, and [[or]] an oxidant comprising hydrogen peroxide.

7. (Original) The method of claim 1 wherein the supplying the pretreated wastewater mixture into the foam fractionation system includes pumping the pretreated wastewater mixture into the foam fractionation system proximate a first end of the foam fractionation system opposite a base of the foam fractionation system. 

8. (Original) The method of claim 7 wherein the supplying the pretreated wastewater mixture into the foam fractionation system further includes operating the foam fractionation system countercurrently. 

9. (Canceled) 

10. (Currently Amended) The method of claim 1 further comprising: after the supplying, discharging the effluent, the discharging of the effluent including flowing the effluent through at least one of a mesh screen or an ultraviolet treatment system to provide a refined effluent and discharging the refined effluent to a wastewater discharge. 

11-13. (Canceled) 

14. (Previously Presented) A system, comprising: a chemical pretreatment system, the chemical pretreatment system including: 
a feed pump; 
at least one chemical pump downstream from the feed pump and in fluid communication with the feed pump; 
a floc tube in fluid communication with the at least one chemical pump and the feed pump; 
a foam fractionation system in fluid communication with the chemical pretreatment system, the foam fractionation system including: 
            a reservoir having a fluid inlet, a fluid outlet, and a foamate outlet, the reservoir further including a first end; 
             a gas injection pump in fluid communication with the reservoir through a fluid loop coupled between the gas injection pump and the first end of the reservoir; and 
              a gas source upstream of the gas injection pump and in fluid communication with the gas injection pump; 
a flow outlet path in fluid communication with the fluid outlet of the reservoir; and 
a fine screen in the flow outlet path downstream from the reservoir, wherein the fine screen receives effluent from the fluid outlet of the reservoir.

15. (Previously Presented) The system of claim 14 further comprising: at least one equalization tank upstream of the feed pump of the chemical pretreatment system and in fluid communication with the feed pump. 

16. (Canceled) 

17. (Previously Presented) The system of claim 14 further comprising: an ultraviolet treatment system in fluid communication with the flow outlet path downstream from the fine screen, wherein the ultraviolet treatment system receives effluent from the fine screen and discharges purified effluent to a discharge. 

18. (Previously Presented) The system of claim 14 wherein the at least one chemical pump includes at least three chemical pumps.

19. (Canceled) 

20. (Original) The system of claim 14 further comprising: a sludge tank in fluid communication with the foamate outlet of the reservoir, wherein the sludge tank receives and holds foamate separated from effluent in the reservoir. 

21. (Previously Presented) A system, comprising: 
a chemical pretreatment system, the chemical pretreatment system including: 
a feed pump; 
at least one chemical pump downstream from the feed pump and in fluid communication with the feed pump; and
a floc tube in fluid communication with the at least one chemical pump and the feed pump; 
a foam fractionation system in fluid communication with the chemical pretreatment system, the foam fractionation system including: 
            a reservoir having a fluid inlet, a fluid outlet, and a foamate outlet, the reservoir further including a first end: 
             a gas injection pump in fluid communication with the reservoir through a fluid loop coupled between the gas injection pump and the first end of the reservoir; and   
             a gas source upstream of the gas injection pump and in fluid communication with the gas injection pump; 
a sludge tank in fluid communication with the foamate outlet of the reservoir, wherein the sludge tank receives and holds foamate separated from effluent in the reservoir; and 
a decantate line fluidly connected between the sludge tank and a wastewater sump in fluid communication with at least one equalization tank and upstream of the at least one equalization tank.

22. (Canceled) 

23. (Currently Amended) The system of claim 14 wherein the at least one chemical pump provides one or more pretreatment chemicals to the chemical pretreatment system, wherein the one or more pretreatment chemicals are selected from the group consisting of at least one metal-based coagulant, [[a]] at least one pH adjuster, at least one oxidant, and combinations thereof. 

24. (Currently Amended) The system of claim 23 wherein the one or more pretreatment chemicals comprise at least one pH adjuster and/or at least one oxidant selected from the group consisting of sulfuric acid, ferric sulfate, sodium bicarbonate, sodium hydroxide, hydrogen peroxide, peracetic acid, and combinations thereof. 

25. (Currently Amended) The system of claim 21 wherein the at least one equalization tank is upstream of the feed pump of the chemical pretreatment system and in fluid communication with the feed pump.

The following is an examiner’s statement of reasons for allowance: The claims remain distinguished over all of the prior art for reasons of record. The claim amendments are for purposes of mitigating 35 U.S.C. 112 (b) issues concerning inconsistent terminology, inaccurate Markush group language, antecedent basis and grammatical clarity. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
07/29/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778